Citation Nr: 0821258	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  99-03 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
loss of use of the feet (residuals of a spinal cord injury, 
C6 to T2).

2.  Entitlement to restoration of a 100 percent rating for 
neurogenic bowel (residuals of a spinal cord injury, C6 to 
T2).

3.  Entitlement to restoration of a 20 percent rating for 
loss of motor function of the middle and lower chest 
(residuals of a spinal cord injury, C6 to T2).

4.  Entitlement to restoration of a 20 percent rating for 
bladder dysfunction.

5.  Entitlement to restoration of 20 percent rating for loss 
of sexual function.

6.  Entitlement to restoration of special monthly 
compensation benefits on the account of loss of use of a 
creative organ.

7.  Entitlement to restoration of special monthly 
compensation benefits on the account of loss of use of both 
feet.

8.  Entitlement to restoration of special monthly 
compensation benefits equal to M plus K. 

9.  Entitlement to annual clothing allowance benefits.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. B. G.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had verified honorable active service from June 
1974 to April 1979.

This appeal arises from June 1997 and March 1998 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that proposed and 
reduced the disability evaluations shown on page 1 of this 
decision. The veteran has appealed to the Board of Veterans' 
Appeals (Board) for restoration of previous disability 
ratings.

The veteran testified before an RO hearing officer in October 
1997.  The veteran and a witness testified at a 
videoconference personal hearing before a Veterans' Law Judge 
in January 2000.  Because that Veterans' Law Judge retired, 
the veteran was provided the opportunity to have another 
personal Board hearing.  He elected another videoconference 
personal hearing, which was held with the veteran testifying 
from the RO and the undersigned Veterans' Law Judge in 
Washington, DC, in April 2008.  

This case was previously remanded by the Board in December 
2000 for additional treatment records and VA examinations 
with opinions.  The Board again remanded this case in August 
2004 for additional notice, to request treatment records, and 
for VA specialist opinion.  A February 2006 Board decision 
was vacated, and the Board remanded this case again in 
November 2006 for consideration of records from the U.S. 
Social Security Administration (SSA).  Once again, in 
November 2007, the Board remanded this case to afford the 
veteran another videoconference personal hearing, which 
videoconference personal hearing was held in April 2008.  A 
copy of that transcript was added to the record. 

The issue of entitlement to annual clothing allowance 
benefits is addressed below in the REMAND section of this 
decision, and is REMANDED to the VA Medical Center via the 
Appeals Management Center (AMC) in Washington, DC.  This 
issue is listed on the title page above, and is included in 
this Board decision only for the purpose of REMAND for 
issuance of a statement of the case on this issue.

 
FINDINGS OF FACT

1.  In June 1997, the RO notified the veteran that, based on 
evidence of material improvement, it proposed reducing the 
following ratings: 100 percent rating for loss of use of the 
feet (residuals of a spinal cord injury, C6 to T2), to be 
reduced to 10 percent for each foot; 100 percent rating for 
neurogenic bowel (residuals of a spinal cord injury, C6 to 
T2), to be reduced to 10 percent; 20 percent rating for 
bladder dysfunction (residuals of a spinal cord injury, C6 to 
T2), to be reduced to 10 percent; 20 percent rating for loss 
of motor function of the middle and lower chest (residuals of 
a spinal cord injury, C6 to T2), to be reduced to 0 percent; 
20 percent rating for loss of sexual function, to be reduced 
to 0 percent; special monthly compensation benefits on the 
account of loss of use of a creative organ, to be terminated; 
special monthly compensation benefits on the account of loss 
of use of both feet, to be reduced to special monthly 
compensation benefits equal to K (based on the loss of use of 
only one (right) foot); and special monthly compensation 
benefits equal to M plus K, to be reduced to special monthly 
compensation of K (for loss of use of one (right) foot).

2.  A rating decision dated in March 1998 effected the 
proposed reductions of schedular ratings and special monthly 
compensation, effective June 1, 1998, except that loss of use 
of the right foot was only reduced to 40 percent disabling. 

3.  At the time of the March 1998 reduction, the following 
ratings were in effect for more than 5 years but less than 20 
years: 100 percent rating for loss of use of the feet 
(residuals of a spinal cord injury, C6 to T2); 100 percent 
rating for neurogenic bowel (residuals of a spinal cord 
injury, C6 to T2); 20 percent rating for bladder dysfunction 
(residuals of a spinal cord injury, C6 to T2); 20 percent 
rating for loss of motor function of the middle and lower 
chest (residuals of a spinal cord injury, C6 to T2); 20 
percent rating for loss of sexual function; special monthly 
compensation benefits on the account of loss of use of a 
creative organ; special monthly compensation benefits on the 
account of loss of use of both feet; and special monthly 
compensation benefits equal to M plus K. 

4.  The evidence at the time of the June 1, 1998 reduction 
decision showed continued loss of use of the right foot 
(residuals of a spinal cord injury, C6 to T2); and sustained 
material improvement of the veteran's left foot (residuals of 
a spinal cord injury, C6 to T2); sustained material 
improvement of neurogenic bowel (residuals of a spinal cord 
injury, C6 to T2); sustained material improvement of loss of 
motor function of the middle and lower chest (residuals of a 
spinal cord injury, C6 to T2); sustained material improvement 
of bladder dysfunction (residuals of a spinal cord injury, C6 
to T2); and sustained material improvement of loss of 
erectile power.  


CONCLUSIONS OF LAW

1.  The reduction to 10 percent of a rating for loss of use 
of the left foot (residuals of a spinal cord injury, C6 to 
T2) effective June 1, 1998 was proper, and a 100 percent 
rating should not be restored.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.321(b)(1), 3.343, 3.344, 4.1-4.14,  4.71a, Diagnostic Code 
5110, 4.124a, Diagnostic Codes 8520 to 8530 (2007).

2.  The reduction to 40 percent of a rating for loss of use 
of the right foot (residuals of a spinal cord injury, C6 to 
T2) effective June 1, 1998 was proper, and a 100 percent 
rating should not be restored.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.321(b)(1), 3.343, 3.344, 4.1-4.14,  4.71a, Diagnostic Code 
5110 (2007).

3.  The reduction to 10 percent of a rating for neurogenic 
bowel (residuals of a spinal cord injury, C6 to T2) effective 
June 1, 1998 was proper, and a 100 percent rating should not 
be restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321(b)(1), 
3.343, 3.344, 4.1-4.14,  4.114, Diagnostic Code 7332 (2007).

4.  The reduction to 0 percent of a rating for loss of motor 
function to the middle and lower chest (residuals of a spinal 
cord injury, C6 to T2) effective June 1, 1998 was proper, and 
a 20 percent rating should not be restored.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(e), 3.159, 3.321(b)(1), 3.343, 3.344, 4.1-4.14, 4.20, 
4.71a, Diagnostic Code 5321 (2007).  

5.  The reduction to 10 percent of a rating for bladder 
dysfunction (residuals of a spinal cord injury, C6 to T2) 
effective June 1, 1998 was proper, and a 20 percent rating 
should not be restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.321(b)(1), 3.343, 3.344, 4.1-4.14,  4.114, Diagnostic Code 
7332 (2007).
 
6.  The reduction to 0 percent of a rating for loss of 
erectile power (residuals of a spinal cord injury, C6 to T2) 
effective June 1, 1998 was proper, and a 20 percent rating 
should not be restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.321(b)(1), 3.343, 3.344, 4.1-4.14,  4.115b, Diagnostic Code 
7522 (2007).

7.  The termination of special monthly compensation benefits 
on the account of loss of use of a creative organ effective 
June 1, 1998 was proper, and should not be restored.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.159, 3.350 (2007).

8.  The termination of special monthly compensation benefits 
on the account of loss of use of both feet effective June 1, 
1998 was proper; special monthly compensation based on loss 
of use of the right foot has been restored; and special 
monthly compensation based on loss of use of the left foot 
should not be restored.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.159, 3.350 (2007).

9.  The termination of special monthly compensation benefits 
equal to M plus K effective June 1, 1998 was proper, and 
special monthly compensation benefits in excess of K should 
not be restored.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.350 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Regarding 
the veteran's claim for restoration of benefits, there is no 
application for compensation, so the notice provisions 
pertaining to a rating reduction are governed by 38 C.F.R. § 
3.105 rather than the VCAA. 

In letters dated in June 2001, June 2003, August 2004, and 
February 2005, VA provided notice to the veteran regarding 
what information and evidence is needed to substantiate his 
assertions of entitlement to restoration of disability 
compensation (schedular ratings and special monthly 
compensation), as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertains to the 
issues in this case.  See 38 C.F.R. § 3.159(b) (2007).

As for VA's duty to assist a veteran, the veteran's service 
treatment records and VA treatment records have been 
obtained.  There is no indication that relevant records exist 
that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
these issues.  The veteran was provided VA examinations in 
April 1997, November 1997, June 2002, and October 2004 to 
evaluate the severity of, and any improvement in, his 
service-connected disabilities.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  A 
remand or further development of this case would serve no 
useful purpose.  VA has satisfied its duties to inform and 
assist the veteran in this case.  

Also, VA's efforts have complied with the Board's 
instructions contained in Remands in December 2000 
(additional treatment records and VA examinations with 
opinions); August 2004 (additional notice, to request 
treatment records, and for VA specialist opinion); February 
2006 (consideration of SSA records); and November 2007 
(another videoconference personal hearing).  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further development is not 
warranted. 

Procedural Requirements for Reduction

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

In this case, the RO procedurally complied with 38 C.F.R. § 
3.105 regarding the manner in which the appellant was given 
notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the veteran, dated in June 1997, notified the veteran of the 
proposed reductions.  In the June 1997 letter, the RO 
notified the veteran that, based evidence of material 
improvement, VA proposed reducing the following ratings: 100 
percent rating for loss of use of the feet (residuals of a 
spinal cord injury, C6 to T2), to be reduced to 10 percent 
for each foot; 100 percent rating for neurogenic bladder 
(residuals of a spinal cord injury, C6 to T2), to be reduced 
to 10 percent; 20 percent rating for bladder dysfunction 
(residuals of a spinal cord injury, C6 to T2), to be reduced 
to 10 percent; 20 percent rating for loss of motor function 
of the middle and lower chest (residuals of a spinal cord 
injury, C6 to T2), to be reduced to 0 percent; 20 percent 
rating for loss of sexual function, to be reduced to 0 
percent; special monthly compensation benefits on the account 
of loss of use of a creative organ, to be terminated; special 
monthly compensation benefits on the account of loss of use 
of both feet, to be reduced to special monthly compensation 
benefits equal to K (based on the loss of use of only one 
foot); and special monthly compensation benefits equal to M 
plus K, to be reduced to special monthly compensation of K 
(for loss of use of one foot).

The June 1997 letter included a copy of the proposed rating 
decision, informed the veteran that he could submit 
additional evidence to show that the compensation payments 
should be continued at the then-current levels, and that if 
no additional evidence was received within 60 days, his 
disability evaluations would be reduced.   Furthermore, the 
appellant was advised of his right to request a personal 
hearing "to present evidence or argument on any important 
point in your claim."  The veteran in fact elected and 
appeared at three personal hearings during the pendency of 
this appeal.  

A rating decision dated in March 1998 effected the proposed 
reductions of schedular ratings and special monthly 
compensation, effective June 1, 1998.  (Loss of use of the 
right foot, which would be ratable at 40 percent, and special 
monthly compensation based on loss of use of the right foot, 
was restored, effective June 1, 1998, so is not at issue).  
Based on the foregoing, the Board finds that the appropriate 
due process requirements were correctly followed by the RO.  
Because the reductions were proper, based on procedural 
notification and evidence of record that in fact showed 
material improvement, the effect of the March 1998 rating 
decision was reduction.  

Subsequent to the reductions, and in the same March 1998 
rating decision, the RO rerated the now-reduced residuals of 
disability - 10 percent for residuals of the left foot, 40 
percent for residuals of the right foot, 10 percent for 
neurogenic bowel, and 10 percent for bladder dysfunction  - 
under a single Diagnostic Code (5285), and assigned a 100 
percent disability rating for these residuals of disability.  
As part of the rerating of disabilities that had been 
reduced, the RO maintained a separate 0 percent rating for 
loss of motor function of the middle and lower chest 
(residuals of a spinal cord injury, C6 to T2), and a separate 
0 percent rating for loss of sexual function (residuals of a 
spinal cord injury, C6 to T2).  The RO terminated special 
monthly compensation benefits on the account of loss of use 
of a creative organ; terminated special monthly compensation 
benefits on the account of loss of use of the left foot, 
reducing to special monthly compensation benefits equal to K 
(based on the loss of use of only one foot, the right foot).

The RO's use of Diagnostic Code 5285 in the March 1998 
decision to re-rate all three of the residuals of spine 
injury (feet, bowel, and bladder) under a single Diagnostic 
Code to give the veteran a schedular 100 percent rating was 
just an alternative (and more favorable) way of rating the 
residual disabilities after the reduction.  Following the 
reduction, the veteran's reduced residuals of a spinal cord 
injury, C6 to T2 were only 40 percent (right foot), 10 
percent (left foot), 10 percent (bowel), and 10 percent 
(bladder), so the 100 percent rating reassigned for these 
residuals under Diagnostic Code 5285 was more favorable to 
the appellant than the individual ratings after reduction had 
been effectuated.  The combining of separate (reduced) 0 
percent ratings for service-connected loss of motor function 
of the middle and lower chest and loss of sexual function 
with the re-rated residuals (100 percent) did not increase 
the combined schedular rating.

The question on appeal is whether any of the previous ratings 
should be restored, including the question of whether the 
reductions were proper.  Notwithstanding subsequent 
characterizations of the issues by VA, the 
restoration/reduction questions currently on appeal do not 
include the question of whether the RO's application of 
Diagnostic Code 5285 in rerating was appropriate.  In 
addition, although the appellant and his attorney entered 
several contentions, and personal hearing testimony, 
regarding more increase in severity of various residual 
symptoms of disability, the issue on appeal is not increased 
rating, but rather is entitlement to restoration of ratings 
that had been reduced.  

Legal Criteria for Restoration of Benefits

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
re-examination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2007).  

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) (2007) are applicable in this 
case because they apply to ratings which have been in effect 
for long periods at a sustained level (five years or more).  
See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. 
Brown, 5 Vet. App. 335 (1993).  The requirements for a 
reduction in the evaluation for disabilities in effect for 
five years or more require that only evidence of sustained 
material improvement under the ordinary conditions of life, 
as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis 
of a single examination.  See Brown, 5 Vet. App. at 417-18.  
This regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, an adequate re-examination that discloses improvement 
in the condition will warrant reduction in rating.  See 
38 C.F.R. § 3.344(c).  

VA regulations provide that rating reductions on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  In addition, although material improvement in the 
physical or mental condition may be reflected, the evidence 
must show that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).

In any rating reduction case not only must it be determined 
than an improvement in disability has actually occurred but 
also that the improvement in disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 349 (2000) (noting that VA must review the 
entire history of the veteran's disability, ascertain whether 
the evidence reflects an actual change in the disability, and 
ascertain whether the examination reports reflecting such 
change are based upon thorough examinations).  In this case, 
actions taken by the RO throughout the reduction process 
culminating with the final reduction in the March 1998 rating 
decision demonstrate that 38 C.F.R. § 3.344 was given proper 
prior consideration.

Under 38 C.F.R. § 4.13, it must be ascertained in any 
evaluation reduction case, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

A rating decision dated in March 1998 effected the proposed 
reductions of schedular ratings and special monthly 
compensation, effective June 1, 1998.  At the time of the 
March 1998 reduction, the following ratings were in effect 
for more than 5 years but less than 20 years: 100 percent 
rating for loss of use of the feet (residuals of a spinal 
cord injury, C6 to T2); 100 percent rating for neurogenic 
bladder (residuals of a spinal cord injury, C6 to T2); 20 
percent rating for bladder dysfunction (residuals of a spinal 
cord injury, C6 to T2); 20 percent rating for loss of motor 
function of the middle and lower chest (residuals of a spinal 
cord injury, C6 to T2); 20 percent rating for loss of sexual 
function; special monthly compensation benefits on the 
account of loss of use of a creative organ; special monthly 
compensation benefits on the account of loss of use of both 
feet; and special monthly compensation benefits equal to M 
plus K. 

Facts

The veteran's service medical records show that the he 
incurred a spinal cord injury in service.  On January 9, 
1979, the veteran was noted to have a partial loss of sexual 
function.  He had difficulty obtaining and maintaining an 
erection.  He had accomplished an erection once with a female 
partner but only for a short duration, and there had been no 
ejaculation.  He had loss of bowel sphincter control with 
soiling and difficulty expelling fecal mass.  He had sensory 
loss from the nipple level down bilaterally.

At an August 1980 VA examination, the veteran had virtually 
absent motor ability below his chest.  The veteran was 
considered to be completely and totally disabled without hope 
for further rehabilitation.  On physical examination, the 
veteran's chest was clear to auscultation and percussion.  
The veteran lacked any motor movement below mid chest.  A 
sensory deficit was present from the level of the upper chest 
down.

Based on the evidence contained in the veteran's service 
medical records and shown on the August 1980 VA examination, 
the veteran was granted service-connected disability benefits 
including a 100 percent disability rating for neurogenic 
bowel, a 20 percent disability rating for loss of sexual 
function, a 20 percent disability rating for loss of motor 
function in the middle and lower chest area, special monthly 
compensation for loss of use of a creative organ, special 
monthly compensation for loss of use of both lower 
extremities above knee level, and special monthly 
compensation for loss of use of both lower extremities with 
an additional disability, the service-connected neurogenic 
bowel disability, independently ratable at 100 percent.

At a September 1981 VA examination, prior to the grant of 
service connection for bladder dysfunction, rated as 20 
percent disabling, in a November 1981 rating decision, the 
veteran reported that he was not incontinent but that he 
required Crede's maneuver to void.

The veteran's benefits were continued in a November 1983 
confirmed rating decision that was based upon VA examination 
of the veteran in September 1983.  The veteran complained of 
almost incomplete use of his lower legs.  He noted a sensory 
level on the upper chest.  On examination, motor examination 
showed normal tone and bulk with mild increased tone in the 
right leg.  Dorsiflexion in the left foot was normal with a 
normal extensor digitorum brevis bulk.  The veteran's gait 
showed heavy reliance on crutches with poor balance and 
strength in his legs.  The veteran was unable to bear weight 
on either leg.  The veteran was admitted for observation and 
evaluation.  He did not walk spontaneously without the aid of 
crutches and maintained most of his time in a wheelchair.  
The examiner opined that the veteran was severely limited in 
the use of his lower extremities.

An April 1989 VA examination report reflects that the veteran 
reported that the involvement of the arms had nearly 
completely resolved.  After clinical findings that included 
motor, sensory, and visual examination, the examiner 
indicated that the examination demonstrated very little in 
the way of atrophy that one might expect in a patient who has 
a sense paraparesis of long-standing duration, and the 
veteran had more strength than he was willing to demonstrate 
on examination.

A VA field examination in May 1983 reflects that the 
neighbors reported that they had not observed anyone at the 
veteran's house use a wheelchair. 

A September 1983 VA consultation reflects that the veteran's 
reports of right leg being weaker than the left, difficulty 
initiating urination and defecation.  Clinical findings 
included that the veteran was well developed, including 
normal tone and bulk in the left leg; increased sphincter 
tone; normal conduction bilaterally from periphery to cortex; 
and embellishment from the Hoover's test.  

Certificates of birth show that the veteran was the father of 
children born in February 1985, November 1986, and June 1988.  

A VA field examination in September 1996 reflects that the 
veteran was ambulatory without the aid of wheelchair, cane, 
crutches, or other assistive devices, and was able to drive a 
truck; and a neighbor indicated that the veteran was 
ambulatory without assistive devices; and that the veteran 
had the use of both lower extremities.  

At an April 1997 VA diseases or injuries of the spinal cord 
examination, based upon observation and evaluation of the 
veteran, it was noted that the veteran had been regaining 
function since his neck injury in service.  The veteran 
reported pain in his feet that increased with walking.  He 
complained of decreased sexual sensation, although was able 
to obtain an erection and ejaculate.  He reported that he 
could urinate while seated.  On examination, the veteran's 
gait was stiff-legged and mildly spastic.  He had a spastic 
catch in the right lower extremity.  He had right lower 
extremity weakness.  The veteran reported that he was not 
incontinent of bowel or bladder.  There was sensory 
impairment at the T4-T5 sensory level.  The examiner 
explained that the veteran was able to walk with a mild 
spastic gait affecting the right side.  He used no orthopedic 
devices.  On the report of the hospitalization for the 
observation and evaluation, it was noted that to urinate the 
veteran had to forcefully bear down.  He reported a history 
of incontinence that had resolved in the previous year.  He 
denied constipation.  The veteran reported that he was able 
to get an erection when being with a woman but had little or 
no sensation in his penis, and that he had occasional 
orgasms.

At a November 1997 VA anus and rectum examination, the 
veteran showed normal sphincter control.  The veteran 
complained of occasional slight seepage and rare accident.  
The veteran treated his symptoms with attempts to regulate 
his diet, using Dulcolax occasionally, and using citrate of 
magnesia for severe constipation.  On examination there was 
no evidence of fecal leakage.

At a November 1997 VA spine examination, the veteran reported 
that he used Canadian-type crutches on both arms to help 
steady himself.  He presented for the examination with only a 
crutch used on his right arm, which he stated that he needed 
for support.  On examination, the veteran held himself in a 
stiff position and walked with a limp favoring stiffness of 
the right lower extremity.

At a November 1997 VA muscles examination, the veteran 
complained of chronic fatigue of his entire body.  The 
examiner noted subjective resistance to relaxing any muscle 
groups.  Diagnoses included chronic diffuse objective and 
subjective muscle weakness.

At a November 1997 VA genitourinary examination, the veteran 
complained of a problem with spontaneous voiding.  In order 
to void, he needed to sit and lean forward, causing pressure 
on his abdomen.  He was able to void but had a hesitant, weak 
stream.  He rarely had spontaneous incontinence.  The veteran 
did not require catheterization.  The veteran had no trauma 
to his reproductive organs but dysfunction following the 
injury to his neck.  The veteran had occasional ejaculations 
but difficulty with erections and difficulty in attempting 
physical vaginal intercourse.  There was a suggestion of 
atrophy of the right testicle.  There was subjective decrease 
in tactile sensations of the entire lower two-thirds of the 
body.

The Board finds that the examinations used as a basis for the 
reductions in this case were more full and complete than 
those on which payments were authorized or continued.  The 
reductions were based upon observation and evaluation of the 
veteran in April 1997 and multiple examination worksheets 
were completed in November 1997 regarding the veteran's 
symptoms.  The question before the Board is whether, at the 
time of the March 1998 reduction rating decision (effective 
June 1, 1998), the evidence showed sustained material 
improvement of the veteran's disabilities.

After a review of the evidence, the Board finds that, for 
reasons explained below with respect to each disability, the 
evidence at the time of the June 1, 1998 reduction decision 
showed sustained material improvement of the veteran's left 
foot (residuals of a spinal cord injury, C6 to T2); 
neurogenic bowel (residuals of a spinal cord injury, C6 to 
T2); loss of motor function of the middle and lower chest 
(residuals of a spinal cord injury, C6 to T2); bladder 
dysfunction (residuals of a spinal cord injury, C6 to T2); 
and loss of erectile power.  In addition, the Board finds 
that the material improvement demonstrated by the veteran in 
his disabilities has been maintained under the ordinary 
conditions of life.  

Loss of Use of the Feet

Effective from April 28, 1979, a 100 percent disability 
rating was in effect for service-connected loss of use of the 
feet (residuals of a spinal cord injury, C6 to T2) under 
Diagnostic Code 5110, which provided a 100 percent rating for 
loss of use of both feet.  38 C.F.R. § 4.71a.  

In this case, the veteran has clearly shown and maintained 
material improvement in the use of his left leg.  In August 
1980 the veteran had virtually absent motor ability below his 
chest.  By November 1997 the veteran was able to walk with a 
limp favoring his right leg.  The veteran himself 
acknowledged the improvement in the use of his feet, noting 
in a June 1997 statement that his condition had indeed 
improved in that regard, although he still had difficulties.  

At a June 2002 VA miscellaneous neurological disorders 
examination, the veteran was able to walk unaided around his 
house for short distances.  At an October 2004 VA 
miscellaneous neurological disorders examination, the veteran 
explained that his most difficult obstacle to walking was 
clearing his right foot off of the floor.  The examiner 
opined that the veteran was unable to produce any meaningful 
movement in his right foot.  The examiner explained that the 
veteran's left foot, "though certainly not perfect was 
somewhat functional."  The veteran had reasonably good 
strength although there was a delay in the activation of the 
left foot.  According to the examiner, the results of the 
examination of the veteran did not demonstrate loss of use of 
the left foot.  The evidence shows that the veteran has 
greater movement about his home than he would without the use 
of both of his feet.

The Board notes that at the April 2008 personal hearing the 
veteran's attorney contended that, although the veteran's 
left leg improved at one time, and the veteran did not have 
complete immobility of the left leg, he had difficulties 
moving the left leg, including being unable to fully bend the 
left leg or to move it backwards.  

The veteran testified at the April 2008 personal hearing that 
his left leg manifested numbness, pain, tingling, muscle 
cramping, and weakness; he had difficulty ambulating, but had 
more capability in the left leg than in the right leg; he 
used a wheelchair at times, and used crutches at other times; 
he could not put full weight on the left leg; he could bend 
his left leg at the knee; he could move his left foot; he had 
difficulty taking care of himself at home; he went places 
when he had to; and repeatedly testified that his right leg 
disorder caused problems with ambulation; and he could do 
some indoor chores and ambulate around the house, although 
his friend helped him out a lot with chores. 

A witness who lives with the veteran testified that the 
veteran has difficulty ambulating, or doing most household 
chores, so he does household chores for the veteran; and the 
veteran was able to ambulate at home without assistance for 
short distances, and was able to ambulate while shopping by 
holding on to a shopping cart.  

Based on this evidence of material improvement in the use of 
his left foot, the Board finds that the veteran no longer met 
the criteria for a 100 percent disability rating under 
Diagnostic Code 5110 for loss of use of both feet.  The 
veteran's disability improved so that he no longer was 
without the use of both his feet, as required for the 100 
percent schedular disability rating under Diagnostic Code 
5110.  The Board finds that, at the time of the March 1998 
reduction rating decision (effective June 1, 1998), the 
evidence showed sustained material improvement of the use of 
the left foot (residuals of a spinal cord injury, C6 to T2).  
The evidence shows that at the time of reduction the 
veteran's left leg had improved to the point that he was able 
to ambulate with difficulty and assistive devices.  The 
remaining symptomatology regarding the veteran's left foot is 
consistent with not more than a 10 percent disability rating 
under any analogous Diagnostic Codes 8520 to 8530, as such 
evidence shows not more than "mild" paralysis of any of the 
affected nerves of the left leg.  38 C.F.R. § 4.124a. 

With regard to the veteran's more recent report of severity 
of disability and symptoms, the Board finds that the 
veteran's more recent reporting and testimony of continuous 
and unimproved symptoms is outweighed by the veteran's own 
reported histories on other occasions and the clinical 
findings of record.  For example, the April 1989 VA 
examination report reflects that the veteran had more 
strength than he was willing to demonstrate on examination.  
The May 1983 VA field examination reflects that no one in the 
veteran's house used a wheelchair.  A September 1983 VA 
consultation reflects the veteran's embellishment from the 
Hoover's test.  For the same time period the veteran asserts 
that he had loss of erectile power, certificates of birth 
show that he fathered children born in February 1985, 
November 1986, and June 1988.  A VA field examination in 
September 1996 reflects that the veteran was ambulatory 
without the aid of wheelchair, cane, crutches, or other 
assistive devices, and was able to drive a truck, and that 
the veteran had the use of both lower extremities.  At a 
November 1997 VA muscles examination, the examiner noted 
subjective resistance to relaxing any muscle groups.  Based 
on this evidence, the Board finds the veteran's more recent 
reporting of symptoms and general assertions that his 
disabilities did not improve to be outweighed by the 
veteran's other histories and symptoms previously reported in 
a medical context, and to be outweighed by the clinical 
findings of record.  

For these reasons, the Board finds that the reduction to 10 
percent of a rating for loss of use of the left foot 
(residuals of a spinal cord injury, C6 to T2) effective June 
1, 1998 was proper.  The proper rating for actual loss of use 
of one foot is 40 percent; therefore, the rating for loss of 
use of the right foot was effectively reduced to 40 percent 
disabling, although the reduction rating decision did not 
explicitly indicate that 40 percent (with special monthly 
compensation for the loss of use of only on foot) was the 
proper rating for continues loss of use of the right foot.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.  For 
these reasons, a 100 percent rating for loss of use of both 
feet should not be restored.  

Neurogenic Bowel

Effective from April 28, 1979, a 100 percent disability 
rating was in effect for service-connected neurogenic bowel 
(residuals of a spinal cord injury, C6 to T2) under, 
Diagnostic Code 7332, which provided a 100 percent rating for 
complete loss of sphincter control.  38 C.F.R. § 4.114.  

Diagnostic Code 7332 provided ratings based on impairment of 
sphincter control.   Constant slight impairment of sphincter 
control, or occasional moderate leakage, was rated 10 percent 
disabling.  Occasional involuntary bowel movements, 
necessitating wearing of pad, were rated 30 percent 
disabling.  Extensive leakage and fairly frequent involuntary 
bowel movements were rated 60 percent disabling.  Complete 
loss of sphincter control is rated 100 percent disabling.  38 
C.F.R. 
§ 4.114.

The September 1983 VA consultation reflects that the veteran 
had increased sphincter tone, and, not only did not have 
involuntary bowel movements, but had difficulty with 
defecation.  At the April 1997 VA examination, the veteran 
reported that he was not incontinent of bowel.  At the April 
2008 personal hearing, the veteran testified that the bowel 
disorder had resolved.  Based on this evidence, the Board 
finds that, at the time of the March 1998 reduction rating 
decision (effective June 1, 1998), the evidence showed 
sustained material improvement of the veteran's neurogenic 
bowel.  For these reasons, the Board finds that the reduction 
to 10 percent of a rating for neurogenic bowel (residuals of 
a spinal cord injury, C6 to T2) effective June 1, 1998 was 
proper, and a 100 percent rating should not be restored.  

Bladder Dysfunction

Effective from April 28, 1979, a 20 percent disability rating 
was in effect for service-connected bladder dysfunction 
(residuals of a spinal cord injury, C6 to T2) under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7599-7512, which provided that a 
bladder dysfunction was to be rated as voiding condition, 
which was to be rated as urine leakage, urinary frequency, or 
obstructed voiding.  A 20 percent rating for a bladder 
disability analogous to urine leakage required the wearing of 
absorbent materials which must be changed less than 2 times 
per day; or analogous to urinary frequency of daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night; or obstructive symptomatology 
of urinary retention requiring intermittent or continuous 
catheterization (30 percent rating).   38 C.F.R. § 4.115a.

The evidence shows that, at the September 1983 VA 
consultation, the veteran reported some difficulty with 
urination, but no urine leakage, urinary frequency, or actual 
obstructed voiding, including no evidence of catheterization.  
At the April 1997 VA examination, the veteran reported that 
he was not incontinent of bladder, and had to forcefully bear 
down to urinate, but the urinary incontinence had resolved 
the previous year.  At a November 1997 VA genitourinary 
examination, the veteran reported some voiding hesitancy with 
weak stream, but rare spontaneous incontinence.  At the April 
2008 personal hearing, the veteran testified that the bladder 
disorder had resolved.  

Based on this evidence, the Board finds that, at the time of 
the March 1998 reduction rating decision (effective June 1, 
1998), the evidence showed sustained material improvement of 
the veteran's bladder dysfunction (residuals of a spinal cord 
injury, C6 to T2).  The evidence did not show urine leakage 
that required the wearing of absorbent materials which must 
be changed less than 2 times per day; or urinary frequency of 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; or urinary 
retention requiring intermittent or continuous 
catheterization (30 percent rating).  38 C.F.R. § 4.115a.  
The evidence shows material improvement of bladder symptoms 
consistent with (10 percent rating criteria), such as voiding 
interval between two and three hours, or awakening to void 
two times per night; urinary retention consistent with not 
more than marked obstructive symptomatology with any one of 
markedly diminished peak flow rate, or recurrent urinary 
tract infections, or stricture disease requiring periodic 
dilatation, requiring the wearing of absorbent materials 
which must be changed less than 2 times per day, 20 percent 
rating.  For these reasons, the Board finds that the 
reduction to 10 percent of a rating for bladder dysfunction 
(residuals of a spinal cord injury, C6 to T2) effective June 
1, 1998 was proper, and a 20 percent rating should not be 
restored.  

Loss of Motor Function to the Middle and Lower Chest

Effective from April 28, 1979, a 20 percent disability rating 
was in effect for service-connected loss of motor function to 
the middle and lower chest (residuals of a spinal cord 
injury, C6 to T2) under Diagnostic Code 5321, which provided 
a 20 percent rating for disability analogous to severe or 
moderately severe injury to Muscle Group XXI (muscles of 
respiration; thoracic muscle group).  38 C.F.R. § 4.73.   

Moderately severe disability of muscles is shown by through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  History and 
complaints include service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c). 

Severe disability of muscles contemplates through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  History 
and complaints are as under moderately severe (paragraph (c) 
of this section), in aggravated form.  Objective findings 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles in wound area. Muscles do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d). 

The evidence shows that, when the 20 percent rating was 
established, the evidence showed that the veteran lacked any 
motor movement below mid chest, and there was a sensory 
deficit was present from the level of the upper chest down.  
The subsequent evidence includes a September 1983 VA 
consultation, which reflects normal nerve conduction 
bilaterally from periphery to cortex.  By April 1989, VA 
examination demonstrated almost no atrophy that was 
inconsistent with what one might expect in a patient who has 
a sense paraparesis of long-standing duration.  Although the 
diagnoses at the November 1997 VA muscles examination 
included chronic diffuse objective weakness, in addition to 
the diffuse subjective muscle weakness, the clinical findings 
indicated in the report were negative for motor function or 
sensory loss of the middle and lower chest.  The veteran 
testified generally at the April 2008 personal hearing that 
he had some problems with breathing that involved having to 
take extra breaths, but did not testify to the presence of 
any muscle weakness or loss of sensation, and specifically 
denied that he had any numbness, tingling, or pain in the 
area of the chest.   

Based on this evidence, the Board finds that, at the time of 
the March 1998 reduction rating decision (effective June 1, 
1998), the evidence showed sustained material improvement of 
the veteran's loss of motor function of the middle and lower 
chest (residuals of a spinal cord injury, C6 to T2) 
consistent with not more than slight injury to Muscle Group 
XXI.  38 C.F.R. § 4.73, Diagnostic Code 5321.  Diagnostic 
Code 5321 provided a noncompensable (0 percent) rating for 
disability of slight muscle injury, and a 10 percent rating 
for moderate muscle injury.  38 C.F.R. § 4.73.  

The evidence of sustained material improvement shows not more 
than slight (insignificant) disability of muscles, consistent 
with healing with good functional results, no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals, and objective findings not more than slight 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function.  38 C.F.R. 
§ 4.56(a).  For these reasons, the Board finds that the 
reduction to 0 percent of a rating for loss of motor function 
to the middle and lower chest (residuals of a spinal cord 
injury, C6 to T2) effective June 1, 1998 was proper, and a 20 
percent rating should not be restored.   

Loss of Erectile Power (Sexual Function)

Effective from April 28, 1979, a 20 percent disability rating 
was in effect for service-connected loss of erectile power, 
or sexual function (residuals of a spinal cord injury, C6 to 
T2) under Diagnostic Code 7522, which provided a 20 percent 
rating for disability analogous to deformity of the penis 
with loss of erectile power.  38 C.F.R. § 4.115b.  

In this case, the evidence as reported in January 1979 
reflected that the veteran had difficulty obtaining and 
maintaining an erection and was unable to ejaculate.  
Notably, and inconsistent with the reported symptoms, 
certificates of birth show that the veteran was the father of 
children born in February 1985, November 1986, and June 1988.  
At the time of the rating reduction, the results of VA 
examinations in April 1997 showed that the veteran was able 
to obtain erections and ejaculate, although he still had 
difficulty with erections.  At a June 2002 VA examination, 
the examiner noted that the veteran was able to obtain semi-
hard erections, had fathered children, and was able to 
ejaculate.  VA treatment records dated in August 2004 note 
that sexual difficulty was "not an issue currently."  At the 
April 2008 personal hearing, the veteran similarly testified 
of difficulty obtaining and maintaining an erection. 

Based on this evidence, the Board finds that the evidence 
demonstrates sustained material improvement in the veteran's 
level of disability such that the veteran no longer suffers 
from loss of erectile power.  In addition, the evidence of 
record never showed that, even at the time the 20 percent 
disability rating was assigned, the veteran had deformity of 
the penis, as is required for a schedular rating of 20 
percent under Diagnostic Code 7522.  Based on this evidence, 
the Board finds that, at the time of the March 1998 reduction 
rating decision (effective June 1, 1998), the evidence showed 
sustained material improvement of the veteran's loss of 
erectile power.  For these reasons, the Board finds that the 
reduction to 0 percent of a rating for loss of erectile power 
(residuals of a spinal cord injury, C6 to T2) effective June 
1, 1998 was proper, and a 20 percent rating should not be 
restored.  

SMC for Loss of Use of a Creative Organ

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation was originally awarded to the veteran 
for loss of use of a creative organ.  Loss of a creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or other 
creative organ.  38 C.F.R. 
§ 3.350(a)(1)(i).   For the reasons indicated in the analysis 
above on the question of reduction of rating for loss of 
erectile power, the Board finds that the termination of 
special monthly compensation benefits on the account of loss 
of use of a creative organ effective June 1, 1998 was proper, 
and should not be restored.  

SMC for Loss of Use of Both Feet

Under 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c)(1)(ii), 
special monthly compensation was awarded to the veteran for 
loss of use of both legs at a level, or with complications, 
preventing natural knee action with a prosthesis in place.  
38 U.S.C.A. § 1114(m) (West Supp. 2007); 38 C.F.R. §§ 
3.350(c)(1)(ii) (2007).  As discussed above, a preponderance 
of the evidence shows that, at the time of the reduction of 
the ratings, the veteran showed material improvement in the 
use of his left lower extremity, including limited ambulation 
including the use of his left foot and leg to ambulate, so he 
no longer had loss of use of the left lower extremity.  Thus, 
the preponderance of the evidence supports the termination of 
the veteran's special monthly compensation for loss of use of 
both lower extremities above knee level.  The Board notes 
that the veteran has continued to receive special monthly 
compensation for loss of use of his right foot under 38 
U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a)(2).

At the time of the original grant of service connection for 
the veteran's disabilities, the level of the veteran's 
special monthly compensation for his loss of use of both legs 
at a level, or with complications, preventing natural knee 
action with a prosthesis in place was elevated to the next 
higher statutory rate because the veteran had an additional 
single permanent disability-in this case, the veteran's 
neurogenic bowel-independently rated as 100 percent 
disabling.  See 38 U.S.C.A. 
§ 1114(p); 38 C.F.R. § 3.350(f)(4).  As explained above, the 
material, sustained improvement in the veteran's symptoms was 
such that the veteran no longer had loss of use of the left 
lower extremity above the knee level.  Accordingly, the 
preponderance of the evidence supports the termination of 
elevated special monthly compensation under 38 U.S.C.A. § 
1114(p) and 38 C.F.R. § 3.350(f)(4).  For these reasons, the 
Board finds that the termination of special monthly 
compensation benefits on the account of loss of use of both 
feet effective June 1, 1998 was proper, and should not be 
restored.  

SMC at M plus K

Originally, the veteran was awarded special monthly 
compensation under three categories-for loss of use of a 
creative organ, for loss of use of both lower extremities, 
and for having an additional disability rated as 100 percent 
disabling beyond the loss of use of both lower extremities; 
however, special monthly compensation was terminated at the 
time of the reduction in the veteran's disability 
compensation.

As discussed above, a preponderance of the evidence shows 
that, at the time of the reduction of the ratings, the 
veteran showed material improvement in the loss of erectile 
power, and the termination of special monthly compensation 
benefits on the account of loss of use of a creative organ 
effective June 1, 1998 was proper, and should not be 
restored.  38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  
For the reasons indicated in the analysis above on the 
question of reduction of rating for loss of erectile power, 
the Board finds that the termination of special monthly 
compensation benefits equal to M plus K effective June 1, 
1998 was proper, and special monthly compensation benefits in 
excess of K should not be restored.  


ORDER

Restoration of a 100 percent rating for loss of use of the 
feet (residuals of a spinal cord injury, C6 to T2) is denied.

Restoration of a 100 percent rating for neurogenic bowel 
(residuals of a spinal cord injury, C6 to T2) is denied.

Restoration of a 20 percent rating for loss of motor function 
of the middle and lower chest (residuals of a spinal cord 
injury, C6 to T2) is denied.

Restoration of a 20 percent rating for bladder dysfunction is 
denied.

Restoration of 20 percent rating for loss of sexual function 
is denied.

Restoration of special monthly compensation benefits on the 
account of loss of use of a creative organ is denied.

Restoration of special monthly compensation benefits on the 
account of loss of use of both feet is denied.

Restoration of special monthly compensation benefits equal to 
M plus K is denied. 


REMAND

The issue of entitlement to annual clothing allowance 
benefits was remanded by the Board in August 2004, and again 
in February 2006, for the VA Medical Center to furnish the 
veteran a statement of the case on this issue.  See Manlincon 
v. West, 
12 Vet. App. 238 (1999).  A review of the claims file does 
not indicate that a statement of the case on this clothing 
allowance issue has yet been issued.  Because the action of 
issuance of a statement of the case was previously requested 
in a Board remand, the August 2004 Board and February 2006 
remands conferred on the veteran, as a matter of law, the 
right to compliance with the remand order for issuance of a 
statement of the case.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).   

Accordingly, the issue of entitlement to annual clothing 
allowance benefits is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to 
annual clothing allowance benefits.  The 
appellant and his attorney should be 
apprised of the appellant's right to 
submit a substantive appeal and to have 
the claim for entitlement to annual 
clothing allowance benefits reviewed by 
the Board.  The appellant and his 
attorney should be allowed the requisite 
period of time for a response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


